                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FLORENCE ZABOKRITSKY                          :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
JETSMARTER, INC.                              :       NO. 19-273

                                          ORDER

       NOW, this 20th day of June, 2019, upon consideration of the Motion to Dismiss

and Compel Arbitration by Defendant Jetsmarter, Inc. (Document No. 3), the plaintiff’s

response, and the defendant’s reply, it is ORDERED that the motion is GRANTED to the

extent that it seeks to compel arbitration.

       IT IS FURTHER ORDERED as follows:

       1.      The parties shall submit their dispute to arbitration pursuant to the terms of

the dispute resolution provision of the parties’ agreement;

       2.      All proceedings in this action are STAYED pending arbitration of the

plaintiff’s claims; and,

       3.      The Clerk of Court shall CLOSE this action administratively.




                                                  /s/ TIMOTHY J. SAVAGE J.
